REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In the examiner’s opinion, the current invention is directed to training a machine learning model based on video game data, and then labeling features in real-world gameplay data using the machine learning model which has been trained based on the video game data. 
The closest prior art is U.S. Patent Publication No. 2018/0082123 to Katz, et al. (“Katz”). The Abstract of Katz discloses: 
Systems and methods are described for identifying at least one sports team depicted in media content, such as image or video data. Features of the media content may be provided as input to a first set of classification models that are each trained to identify at least one type of scene associated with one or more sports, then features of the media content may be provided to a second set of classification models trained to identify at least one object associated with one or more sports. Once a sport depicted in the media content is determined based on the first and second set of classification models, the system may determine a team depicted in the media content based at least in part by comparing aspects of the media content to stored data associated with various teams that play the identified sport.

In the examiner’s opinion, Katz discloses training a machine learning model based on “media content”, and then labeling features in “media content” using the machine learning model which has been trained based on the “media content”. 
Representative claim 2 requires the use of both “electronic game data” (and all of the additional requirements associated with electronic game data as recited in representative claim 2) and “real-world gameplay data” – two different types of data. As best understood by the examiner, Katz is directed to using only one type of data (e.g., “media content” discussed throughout Katz). If Katz’s media content is interpreted as the claimed “electronic game data”, then Katz would not disclose the claimed “real-world gameplay data” because Katz is directed to using only one type of data. Similarly, if Katz’s media content is interpreted as the claimed “real-world gameplay data”, then Katz would not disclose the claimed “electronic game data” because Katz is directed to using only one type of data. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715